Title: Editorial Note
From: 
To: 


      The Plan of Treaties of 1776 had its origin in a resolution of the Continental Congress on 11 June. Coming on the day following the resolution to appoint a committee to prepare a declaration of independence, it stated that a committee should be named “to prepare a plan of treaties to be proposed to foreign powers.” The next day John Dickinson, Benjamin Franklin, John Adams, Benjamin Harrison, and Robert Morris were appointed to undertake the task. On 18 July the plan was reported to Congress, and two months later, on 17 September, the treaty plan was adopted and incorporated into instructions for the American representatives in Europe (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:431, 428–429, 433, 575, 768, 813).
      The Plan of Treaties was the work of John Adams, and of all the documents composed by him during his career in the congress, it was perhaps the most important and certainly had the most lasting effect. It was the first major state paper dealing with the conduct of the United States toward other sovereign states. It would guide the makers of American foreign policy far beyond the exigencies of the Revolution. Indeed, its tone and the principles on which it was based lie at the core of almost all major pronouncements on foreign policy by American statesmen from that time until at least the beginning of World War II.
      In his Autobiography, Adams states that in the committee’s deliberations over the Plan of Treaties, he “contended for the same Principles, which I had before avowed and defended in Congress.” His claim is supported by an entry in his Diary for March–April 1776, a period during which overtures to France were recurrently debated in Congress. There Adams set down the principle that he believed should guide any attempt to form a Franco-American treaty: that is, that there should be only a commercial connection, with no political or military ties (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:337; 2:236; see also JA to John M. Jackson, 30 Dec. 1817, JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 10:269–270). It was Adams’ strong advocacy of a treaty that probably brought him the task of drafting the plan, for he had come to see an intimate connection between independence and an “alliance.” As he championed the first, he strove mightily for the second. It is perhaps not too strong to say that by June, as he was in the midst of drafting the Plan of Treaties, Adams had come to believe that independence was necessary if a treaty was to be negotiated, but that a treaty was necessary if independence was to be maintained (see JA to Charles Lee, 13 Oct. 1775; JA to John Winthrop, 12 May; JA to Patrick Henry, 3 June, all above; JA to John Winthrop, 23 June, below).
      Two principles guided Adams as he drafted the Plan of Treaties: that it would be with France and that it would be a commercial agreement. That France was the obvious choice for a treaty was clear to all, since it was the only European power with the resources to provide the needed aid. Further, France was still unreconciled to defeat in the Seven Years’ War and suffering the humiliation of a subordinate role to Great Britain in the European political arena. Although a treaty with France would go in the face of ingrained American prejudices against Roman Catholicism, deepened in France’s case by the long history of Anglo-French conflict in North America, the advantages would outweigh the disadvantages. In Articles 8 and 9 of the draft Adams took care to insure that France would be prohibited from establishing itself once again on the American continent and thereby posing a threat to American independence.
      Yet the Plan of Treaties was first and foremost a commercial agreement. Adams strongly believed that the right to trade with the United States was sufficient compensation for any aid given to it, even if the act of providing aid involved the other nation in a war with Great Britain. Such treaties were in the interest of the United States because they avoided a political or military alliance that “might embarrass Us in after times and involve Us in future European Wars,” thus compromising the true policy of the new country, perfect neutrality (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:236; 3:337–338; see JA to James Warren, 16 April, above; JA to John Winthrop, 23 June, below).
      The commercial provisions of the treaty plan had several facets. First, although free trade may have been an ultimate goal, the plan provided not so much for that as for an equality of trade. Americans were to pay no higher duties on imports into France than natives of that country and vice versa. Equally important, the same principle applied to France’s colonial possessions. Second, the treaty provided for a limited list of wartime contraband and the principle that free ships make free goods. Thus a strong basis for future American neutrality was laid down, since a neutral nation, by definition, would want contraband limited as much as possible and non-contraband goods, regardless of their ownership, free from seizure when carried by its ships.
      These provisions, certainly in the interest of the United States, were also seen as offering advantages to France that would induce it to sign the treaty and provide aid without demanding a military or political alliance. In any future war with Great Britain it was likely that the French Navy would be rendered relatively impotent, as had been the case in the past, with the result that French colonial trade would be cut off. A neutral America, supporting the provisions contained in the treaty plan, would be of immense benefit to France by taking over its carrying trade and mitigating for it the consequences of British naval superiority. In addition, though not necessarily considered by Adams as he drafted his plan, if this treaty opened French colonial trade to the United States in time of peace, it could avoid in wartime collision with the British Rule of 1756. In its simplest form, this rule declared that opening in time of war trade that was forbidden during peace (a common French practice in regard to its colonial trade) was illegal. Neutral ships violating the rule were subject to seizure.
      Adams states in his Autobiography that “the Committee after as much deliberation upon the Subject as they chose to employ, appointed me, to draw up a Plan and Report” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:338). With that mandate and his own clear conception of what the treaty should include, he set to work, producing a draft made up of two distinct parts.
      The first section, Articles 1 through 13, was apparently written almost entirely by Adams with occasional references to the third volume of A Collection of State Tracts Publish’d . . . during the Reign of King William III. To which is Prefix’d The History of the Dutch War in 1672, 3 vols., London, 1705–1707, and to [Alexander Justice], A General Treatise of the Dominion of the Sea: And a Compleat Body of the Sea-Laws . . . To which is subjoin’d, An Appendix concerning the present State and Regulations of the Admiralty and Navy, London, 1709?, both of which works are cited in marginal notes opposite the preamble and Article 5 of the draft (see No. I, notes 1 and 6, below). The pages referred to in these notes contain treaty articles that seem appropriate to Adams’ purpose, and he incorporated some of their language into the articles he drafted for the treaty plan. In regard to the first thirteen articles, however, the two volumes seem to have been used by Adams as guides to the proper forms for composing treaty provisions rather than as sources for complete articles, taken verbatim from existing treaties and changed only to fit American needs.
      For the remaining seventeen articles, together with the passport and certificates appended at the end of the treaty plan, we know that Adams copied appropriate articles from treaties contained in a particular collection: Henry Edmunds and William Harris, comps., A Compleat Collection of All the Articles and Clauses which Relate to the Marine, in the Several Treaties Now Subsisting Between Great Britain, and Other Kingdoms and States, To which is Prefixed a Preface or Introductory Discourse, London, 1760 (see No. I, notes 11, 17, and 18, below). The copy that Adams used was lent to him: “Franklin had made some marks with a Pencil against some Articles in a printed Volume of Treaties, which he put into my hand” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:338). The Houghton Library of Harvard University now owns Franklin’s copy of A Compleat Collection, and in it various treaty articles have an “X” beside them. Moreover, the page numbers cited opposite Articles 24 and 25 of the draft are those for the corresponding articles copied by Adams from this book.
      This volume, which almost certainly came to Adams in the midst of his labors, was a godsend, enabling him to speed the drafting process. That he had not possessed it earlier is suggested by his using State Tracts and Sea Laws for the first thirteen articles. A Compleat Collection was more appropriate to his needs, for two of the treaties consulted in State Tracts and Sea Laws were also included in A Compleat Collection. It is reasonable to suppose that if Adams had possessed the latter sooner he would have followed for the earlier articles the same practice that he used for the remaining ones, that is, verbatim copying. Even though the substance of the first thirteen articles, which deal largely with the interests of the United States, did not in every case lend itself to coverage by articles simply copied from other treaties, the alterations required would have taken less time than drafting each article individually.
      The process by which Adams drafted Articles 14 through 30, with the accompanying passport and certificates, is significant for revealing his intentions. From Article 14 on, the provisions of the treaty plan were copied from three existing agreements between Great Britain and France, especially the commercial treaty concluded at Utrecht in 1713. Franklin had marked three treaties between Great Britain and Spain, but Adams’ object was probably to choose articles to which France was already a party, thereby making it easier for her to accept the Plan of Treaties as it was rather than insist on different articles that might compromise American interests. Whether Adams had it in mind or not, his draft was essentially a transformation of existing Anglo-French agreements into Franco-American treaties and for France amounted merely to a reratification of them in favor of the United States.
      Adams’ draft of the Plan of Treaties served as the basis for the report made to Congress on 18 July (see No. I, descriptive note, below). The differences between the draft and the report as ordered printed on 20 July (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:594; No. II, below) indicate that the committee in debating the draft made additions and deletions. The Plan of Treaties as adopted by the congress (No. III, below) emerged from debates on 22 and 27 August, when it was referred back to the original committee enlarged by the addition of Richard Henry Lee and James Wilson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:696, 709–710). The expanded committee put the plan into its final form; yet when adopted on 17 September, the treaty plan differed little in its essentials from Adams’ original draft.
      The adoption of the Plan of Treaties did not, however, end Adams’ worries. Much depended on the instructions that were to guide the American negotiators in Europe, for if these differed markedly from the principles set down in the plan, Adams would have labored in vain. It is not known to what extent Adams participated in the expanded committee’s deliberations, but the instructions which were adopted on 24 September and which dealt specifically with Articles 1, 2, 4, 7, 8, 12, 13, 14, 16, 25, and 26  did not, with three important exceptions, conflict with the plan as drafted (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:813–817). The exceptions are discussed in No. III, notes 2, 6, and 8 (below).
      The editors have included the adopted version of the treaty plan, even though its inclusion adds to the repetition of text, because it has never been printed exactly as written (compare the version in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:768–779, with No. III, below) and because notes that relate the instructions to its provisions can be provided without the clutter of notes on textual changes. The version printed in Journals of the Continental Congress, 5:576–589, seems to be a conflation of Adams’ draft and the printed committee report.
      Although the Treaty of Amity and Commerce concluded between the United States and France on 6 February 1778 differed from the Plan of Treaties in some ways, it clearly reflected the principles set down by John Adams. The accompanying Treaty of Alliance, however, did not (Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:3–29, 35–41). A political and military alliance had been no part of Adams’ plan, and its conclusion undoubtedly colored his later attitude toward both France and Benjamin Franklin. Indeed, Franklin’s part in the negotiation of 1778 probably accounts for Adams’ assessment of him in the Autobiography: “Franklin although he was commonly as silent on committees as in Congress, upon this Occasion, ventured so far as to intimate his concurrence with me in these Sentiments that there should be only a commercial connection with France, though as will be seen hereafter he shifted them as easily as the Wind ever shifted: and assumed a dogmatical Tone, in favour of an Opposite System” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:338).
      In 1776, however, Adams could look upon the adoption of the treaty plan as a victory. He had drafted it and defended it in the congress, and in the end, “the Treaty passed without one Particle of Alliance, exclusive Priviledge, or Warranty” (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:338). It was his plan that would guide the American negotiators when for the first time the United States exercised the most fundamental right of sovereignty, the conclusion of a treaty with another sovereign state.
     